Case 3:17-cv-02182-JAH-KSC Document 16 Filed 02/15/19 PageID.111 Page 1 of 3




1    ROBERT S. BREWER, JR.
     United States Attorney
2    ERIC BESTE
     Assistant U.S. Attorney
3    California Bar No. 226089
     Office of the U.S. Attorney
4    880 Front Street, Room 6293
     San Diego, CA 92101
5    Tel: (619) 546-6695
     Fax: (619) 546-0450
6    Email: Eric.Beste@usdoj.gov
7    Attorneys for the United States
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA                          Case No. 17CV02182-JAH
11                        Plaintiff,                    NOTICE OF APPEARANCE
12          v.
13    GLORIA BAHENA-DE SOTELO,
14                        Defendant.
15
16   TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
17         I, the undersigned attorney, enter my appearance as lead counsel for the
18   United States in the above-captioned case. I certify that I am admitted to practice in this
19   court or authorized to practice under CivLR 83.3.c.3-4.
20         The following government attorneys (who are admitted to practice in this court or
21   authorized to practice under CivLR 83.3.c.3-4) are also associated with this case, should
22   be listed as lead counsel for CM/ECF purposes, and should receive all Notices of
23   Electronic Filings relating to activity in this case:
24                Name
25                Emily Allen
26
27
28
Case 3:17-cv-02182-JAH-KSC Document 16 Filed 02/15/19 PageID.112 Page 2 of 3




1          Effective this date, the following attorneys are no longer associated with this case
2    and should not receive any further Notices of Electronic Filings relating to activity in
3    this case (if the generic “U.S. Attorney CR” is still listed as active in this case in
4    CM/ECF, please terminate this association):
5                Name
6                None.
7          Please feel free to call me if you have any questions about this notice.
8          DATED: February 15, 2019.
9                                                  ROBERT S. BREWER, JR.
                                                   United States Attorney
10
                                                   s/ Eric J. Beste
11                                                 ERIC J. BESTE
                                                   Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-02182-JAH-KSC Document 16 Filed 02/15/19 PageID.113 Page 3 of 3




1
2
3
                             UNITED STATES DISTRICT COURT
4
                          SOUTHERN DISTRICT OF CALIFORNIA
5
      UNITED STATES OF AMERICA                        Case No. 17CV02182-JAH
6
                         Plaintiff,                   CERTIFICATE OF SERVICE
7
            v.
8
      GLORIA BAHENA-DE SOTELO,
9
10                       Defendant.

11
12   IT IS HEREBY CERTIFIED THAT:
13         I, the undersigned, declare under penalty of perjury that I have served the
14   foregoing document on the above-captioned party(ies) by:
15         ■ electronically filing it with the U.S. District Court for the Southern District of
             California using its ECF System, which electronically notifies the party(ies).
16
           □ causing the foregoing to be mailed by first class mail to the parties identified
17           with the District Court Clerk on the ECF System.
18         □ causing the foregoing to be mailed by first class mail to the following
             non-ECF participant at the last known address, at which place there is delivery
19           service of mail from the United States Postal Service:
20         Executed on February 15, 2019.
21
22                                                 s/ Eric J. Beste
                                                   ERIC J. BESTE
23                                                 Assistant U.S. Attorney
24
25
26
27
28
